                 Case 2:16-cv-01774-RAJ Document 79 Filed 12/04/18 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                                                                             Hon. Richard A. Jones

 8

 9                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
10

11   JENNIFER and EUGENE WONG, for themselves
     and as parents of Student JW, a minor,               No. C16-1774 RAJ
12
                            Plaintiffs,                   STIPULATED MOTION TO CONTINUE
13                                                        DEADLINE FOR PROPOSED FINDINGS
     v.                                                   OF FACT AND CONCLUSIONS OF
14                                                        LAW
     SEATTLE SCHOOL DISTRICT NO. 1,
15                                                        NOTE ON MOTION CALENDAR:
                            Defendant.                    December 4, 2018
16

17
            Plaintiffs and Defendant, through their undersigned attorneys, move the Court for an
18
     order to continue the deadline for filing proposed findings of fact and conclusions of law as
19
     follows:
20
            1.       The Court’s docket entry of October 31, 2018 (Dkt. No. 76) instructed the parties
21
     to submit proposed findings of fact and conclusions of law by December 14, 2018.
22

23
            2.       On November 30, 2018, David Hokit, counsel for Defendant, underwent an

24   unexpected surgery and is expected to be on medical leave until the week of December 10, 2018.

25

                                                                             CURRAN LAW FIRM P.S.
                                                                             555 West Smith Street
     STIPULATED MOTION TO CONTINUE                                           Post Office Box 140
     DEADLINE FOR PROPOSED FINDINGS OF                                       Kent, Washington 98035-0140
                                                                             (T) 253 852 2345 / (F) 253 859 8037
     FACT AND CONCLUSIONS OF LAW (C16-1774 RAJ) - 1
                 Case 2:16-cv-01774-RAJ Document 79 Filed 12/04/18 Page 2 of 4



 1          3.       Mr. Hokit notified Plaintiffs’ counsel of his surgery and medical leave on

 2   November 29, 2018. Counsel for both parties conferred and agree to extend the deadline for
 3   submitting proposed findings of fact and conclusions of law one week to December 21, 2018.
 4
            4.       This Stipulation and request for continuance is made according to LCR 10(g).
 5
            5.       A proposed Stipulated Order to Continue Deadline for Proposed Findings of Fact
 6
     and Conclusions of Law accompanies this motion.
 7
            Dated this 4th day of December, 2018.
 8
                                                         CURRAN LAW FIRM, P.S.
 9

10
                                                         By:    /s/ David T. Hokit
11                                                       David Hokit, WSBA #13512
                                                         555 West Smith Street
12                                                       P.O. Box 140
                                                         Kent, WA 98035
13                                                       Telephone: (253) 852-2345
                                                         dhokit@curranfirm.com
14                                                       Attorneys for Defendant
15
                                                         CURRAN LAW FIRM, P.S.
16

17
                                                         By:    /s/ Sam Chalfant
18                                                       Sam Chalfant, WSBA #46080
                                                         555 West Smith Street
19                                                       P.O. Box 140
                                                         Kent, WA 98035
20                                                       Telephone: (253) 852-2345
                                                         schalfant@curranfirm.com
21                                                       Attorneys for Defendant
22
                                                         SHAW LAW GROUP, PLLC
23

24
                                                         By: /s/ Bridget Bourgette Shaw
25                                                       Bridget Bourgette Shaw, WSBA #28850

                                                                             CURRAN LAW FIRM P.S.
                                                                             555 West Smith Street
     STIPULATED MOTION TO CONTINUE                                           Post Office Box 140
     DEADLINE FOR PROPOSED FINDINGS OF                                       Kent, Washington 98035-0140
                                                                             (T) 253 852 2345 / (F) 253 859 8037
     FACT AND CONCLUSIONS OF LAW (C16-1774 RAJ) - 2
            Case 2:16-cv-01774-RAJ Document 79 Filed 12/04/18 Page 3 of 4



 1                                           323 1st Avenue West
                                             Seattle, WA 98119
 2                                           Telephone: (206) 623-1225
                                             Facsimile: (206) 284-2245
 3                                           Email: bridget@shawlawgrouppllc.com
                                             Attorney for Plaintiffs
 4

 5
                                             HENRY & DEGRAAFF, PS
 6

 7                                           By: /s/ Christine L. Henry
                                             Christine L. Henry, WSBA #31273
 8                                           150 Nickerson St., Suite 311
                                             Seattle, WA 98109
 9                                           Telephone: (206) 330-0595
                                             Facsimile: (206) 400-7609
10
                                             Email: chenry@hdm-legal.com
11                                           Attorney for Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                              CURRAN LAW FIRM P.S.
                                                              555 West Smith Street
     STIPULATED MOTION TO CONTINUE                            Post Office Box 140
     DEADLINE FOR PROPOSED FINDINGS OF                        Kent, Washington 98035-0140
                                                              (T) 253 852 2345 / (F) 253 859 8037
     FACT AND CONCLUSIONS OF LAW (C16-1774 RAJ) - 3
               Case 2:16-cv-01774-RAJ Document 79 Filed 12/04/18 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2            I hereby certify that on the date listed below I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system that will send notification of such filing to the
 4
     following parties:
 5
     Bridget Bourgette Shaw
 6   bridget@shawlawgrouppllc.com
     Attorney for Plaintiffs
 7
     Christina L. Henry
 8   Henry & Degraaff, PS
     chenry@hdm-legal.com
 9   Attorney for Plaintiffs
10
              Dated this 4th day of December, 2018.
11

12                                                         CURRAN LAW FIRM, P.S.

13
                                                           By:    /s/ Sam Chalfant
14                                                         Sam Chalfant, WSBA #46080
                                                           555 West Smith Street
15                                                         P.O. Box 140
                                                           Kent, WA 98035
16
                                                           Telephone: (253) 852-2345
17
                                                           schalfant@curranfirm.com
                                                           Attorneys for Defendant
18

19

20

21

22

23

24

25

                                                                                CURRAN LAW FIRM P.S.
                                                                                555 West Smith Street
     STIPULATED MOTION TO CONTINUE                                              Post Office Box 140
     DEADLINE FOR PROPOSED FINDINGS OF                                          Kent, Washington 98035-0140
                                                                                (T) 253 852 2345 / (F) 253 859 8037
     FACT AND CONCLUSIONS OF LAW (C16-1774 RAJ) - 4
